Citation Nr: 1521433	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  06-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right index finger disability. 

3.  Entitlement to service connection for a stomach ulcer.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record reflects that the Veteran did not attend a hearing with a Decision Review Officer scheduled for March 2007 and did not provide an explanation as to good cause or request that the RO postpone or reschedule this hearing.  As such, the Veteran's hearing request has been deemed withdrawn. 

In May 2010 and February 2012, the Board remanded the Veteran's claims. The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed back disability is not related to his military service.

2.  The Veteran's currently diagnosed right index finger disability is not related to his military service.

3.  The Veteran's currently diagnosed stomach ulcer is not related to his military service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right index finger disability have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a stomach ulcer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a back disability, right index finger disability, and stomach ulcer.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in May 2010 and February 2012, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding clinical records from McGraw Kaserne and provide the Veteran with a VA examination for his back disability and stomach ulcer and associate a report of the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ attempted to obtain the Veteran's outstanding clinical records from McGraw Kaserne.  Also, the Veteran was provided with a VA examination for his back disability and stomach ulcer and a report of the examination was associated with his claims folder.  The Veteran's back disability, right index finger disability, and stomach ulcer claims were readjudicated via August 2011 and February 2015 supplemental statements of the case (SSOCs).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In letters mailed to the Veteran in May 2004, January 2005, March 2005, and March 2006, VA satisfied this duty.  Although the January 2005, March 2005, and March 2006 letters were provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Appeals Management Center (AMC) and RO readjudicated the Veteran's claims in the August 2011 and February 2015 SSOCs, respectively.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claims. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and post-service VA and private treatment records.  

The Board notes that the Veteran reported in March 2005 that his right index finger was injured during his period of service in Dachau, Germany when the door of an Armored Personnel Carrier was slammed on it.  See the Veteran's statement dated March 2005.  He further stated that an X-ray was taken of his index finger at a medical facility located at McGraw Kaserne in Munich, Germany.  He also stated that he underwent a spinal tap at either Fort Dix or McGraw Kaserne.  Id.  Pursuant to the May 2010 and February 2012 Board remands, the RO contacted the service department in an attempt to obtain these identified clinical records.  In a response dated June 2010, the service department forwarded all available records from both the McGraw Kaserne and Fort Dix facilities pertaining to the Veteran's back disability.  Only records from Fort Dix were available, and the records do not document treatment for the Veteran's back.  In another response dated February 2014, the service department noted that records pertaining specifically to the Veteran's right index finger disability from McGraw Kaserne were not on file, and that all available clinical records from McGraw Kaserne were forwarded to the RO in June 2010.      

Although the absence of potential clinical records pertaining to the Veteran's back disability and right index disability is regrettable, the Board finds that VA adjudication of the appeal may go forward because the RO made a sufficient attempt to obtain these claimed records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  Moreover, the RO informed the Veteran in a letter dated March 2014 that no records from McGraw Kaserne were on file at the service department, and that he should forward any such records in his possession.  In a response dated later that month, the Veteran informed the RO that he did not have these records and that VA should continue adjudication of his appeal.  In any event, as will be discussed below, the Board has found the Veteran to be credible with regard to his in-service back and index finger injuries.  

Additionally, the Veteran was afforded a VA examination for his back disability and stomach ulcer in October 2014 and was afforded a VA examination for his right index finger disability in January 2011.  The VA examination reports reflects that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Service connection for a back disability, stomach ulcer, and right index finger  disability

Because the outcome as to the three issues currently on appeal involves the application of virtually similar law, the Board will address the three issues together.

The Veteran contends that he has a back disability related to military service, specifically when he underwent a spinal tap in service as well as from carrying heavy equipment.  He also contends that he has a right index finger disability that is related to military service, in particular when the finger was injured during his period of service in Dachau, Germany at which time the door of an Armored Personnel Carrier was slammed on it.  Finally, the Veteran contends that he has a stomach ulcer related to military service, specifically from being treated for stomach problems and epigastric burning during service.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis and peptic ulcers, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as discussed above, arthritis and peptic ulcers are a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

With respect to the Veteran's back disability and stomach ulcer claims, the record reveals that he has been diagnosed with degenerative arthritis of the spine and peptic ulcer disease.  However, the record does not reflect medical evidence showing any manifestations of arthritis of the spine or a stomach ulcer during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with either of these disabilities until 1992 (more than 20 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to these claims.  38 C.F.R. §§ 3.307, 3.309.  

Additionally, the record does not reveal that the Veteran has been diagnosed with arthritis of the right index finger.  Therefore, the regulations pertaining to service connection on a presumptive basis as discussed above are not applicable to the Veteran's right index finger disability claim.

Having determined that presumptive service connection is not warranted as to the three claims on appeal, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the current medical evidence of record documents diagnoses of degenerative arthritis of the spine (in particular lumbar spine degenerative arthritis) and right index finger strain.  See VA examination reports dated January 2011 and October 2014.  The medical evidence of record also indicates diagnoses of peptic ulcer disease.  See a SSA medical evaluation dated August 1992.  Although the medical evidence of record dated during the appeal period (from March 2004 when the Veteran filed his service connection claim for an ulcer) does not document a diagnosis of such, the record does not indicate whether his stomach ulcer resolved prior to filing his service connection claim.  Typically, in the absence of proof of present disability there can be no valid claim. To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.  As the record is unclear as to whether the Veteran's stomach ulcer resolved prior to when he filed his service connection claim in March 2004, the Board resolves the benefit of the doubt in his favor and finds that he has a current stomach ulcer disability.  Therefore, Hickson element (1) is satisfied as to all claims.  

With respect to Hickson element (2), in-service disease or injury, a service treatment record dated July 1967 documents the Veteran's treatment for epigastric burning that occurred once a week.  He also noted occasional epigastric burning relieved by antacids on his July 1967 separation examination, although he did not report any difficulty in the past two months.  The remainder of his service treatment records is absent complaints of or treatment for a stomach ulcer.  However, as his service treatment records document treatment for epigastric burning, the Board finds that Hickson element (2) is satisfied as to this claim.  

With regard to the Veteran's back disability, a service treatment record dated August 1965 indicates that his spinal fluid was analyzed, and reported as "clear."  Although the remainder of his service treatment records is absent complaints of or treatment for a back disability, as discussed above, he has contended that his current back disability is related to carrying heavy equipment during service.  Further, with regard to his right index finger disability, he contends that this disability is related to an injury during his period of service in Dachau, Germany when the door of an Armored Personnel Carrier was slammed on it.  The Board notes that the available service treatment records are absent complaints of or treatment for a right index finger disability.  However, the Veteran is competent to attest to experiencing injuries to his back and right index finger during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of injuring his back from carrying heavy equipment as well as injuring his right index finger from having the door of an Armored Personnel Carrier slammed on it.  The Board has no reason to doubt that the Veteran experienced such injuries during service, and finds him credible with regard to his reported in-service injuries.  Hickson element (2) is therefore also arguably satisfied as to the back disability and right index finger disability claims.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current back disability, right index finger disability, and stomach ulcer are related to his military service.

With regard to the Veteran's back disability, he was provided a VA examination in October 2014.  The examiner noted the Veteran's in-service spinal tap as well as his report of carrying heavy equipment which caused injury to his back.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with degenerative arthritis of the spine (in particular lumbar spine degenerative arthritis) and concluded that it is less likely than not incurred in or caused by military service.  The examiner's rationale for their conclusion was based on their finding that the evidence did not support long term complications from both the spinal tap and carrying heavy equipment, in particular because the Veteran's July 1967 separation examination was normal.  

With respect to the Veteran's right index finger disability, he was afforded a VA examination in January 2011.  Notably, the VA examiner considered the Veteran's reported injury from the Armored Personnel Carrier during service.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a right index finger strain and concluded that the Veteran's right index finger disability is not related to military service.  The examiner's rationale for their conclusion was based on their review of the Veteran's service treatment records in particular, and their finding that the current diagnosis of the right index finger strain could not be correlated to the Veteran's reported in-service injury or a service-related condition.  

With regard to the Veteran's stomach ulcer, he was provided a VA examination in October 2014.  The VA examiner noted the Veteran's in-service treatment for occasional epigastric burning.  After examination of the Veteran and consideration of his medical history, the VA examiner documented a history of stomach ulcers and concluded that it is less likely than not incurred in or caused by military service.  The examiner's rationale for their conclusion was based on their finding that no permanent or residual or chronic disability was indicated by the service treatment records.  In this regard, although the Veteran was treated for epigastric burning, his separation examination documented no difficulty for the past two months.  Moreover, a review of an August 1992 treatment record noted no objective physical findings of peptic ulcer disease.  

The January 2011 and December 2014 VA examination reports were based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of a back disability, right index finger disability, or stomach ulcer for more than 20 years after service.  

The Board acknowledges the Veteran's agent's argument in a March 2015 statement that the October 2014 VA examiner did not address whether the Veteran's in-service spinal tap and carrying heavy equipment during service could have caused or aggravated the Veteran's current degenerative disc disease of the lumbar spine.  However, the VA examiner diagnosed the Veteran with degenerative arthritis of the spine and determined that this disability was not incurred in or caused by military service.  As discussed above, the examiner provided a sufficient rationale for this finding, specifically citing the Veteran's separation examination which was absent complaints of a back condition as well as a review of the evidence which did not indicate long term complications following service.  Also, there is no indication that the examiner considered the Veteran's report that he injured his back from carrying heavy equipment in service as not credible.  

The Board also observes the Veteran's agent's argument in a November 2014 statement that the Veteran's in-service injury to his right finger was not considered by the January 2011 VA examiner.  However, the January 2011 VA examination report specifically documents the Veteran's reported in-service injury and there is no indication that the examiner considered the Veteran's reported injury as not credible.  Further, the examiner provided sufficient rationale to the conclusion that the evidence did not support finding of a relationship between the current diagnosed right index finger strain and military service.  As such, the Board finds that the VA examiners' findings are adequate for evaluation purposes.  

The Board observes that the Veteran has submitted medical articles pertaining to osteoarthritis as well as the development of arthritis from lifting heavy objects during military service.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As discussed in detail above, the October 2014 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current back disability is not related to his military service.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the medical articles submitted by the Veteran are of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

The Veteran has not submitted a medical opinion to contradict the VA examiners' opinions as to the findings that the right index finger disability and stomach ulcer are not related to military service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his back disability, right index finger disability, and stomach ulcer and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current back disability, right index finger disability, and stomach ulcer.  Such opinion requires specific medical training in the field of orthopedics (for the back and right finger disability claims) and gastroenterology (for the stomach ulcer claim) and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the fields of orthopedics or gastroenterology to render medical opinions, the Board must find that his contention with regard to a nexus between his back disability, right finger disability, and stomach ulcer and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.
The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends he has experienced back and stomach ulcer symptoms since service, the Board initially notes that he is competent to report such symptoms.  However, symptoms associated with these disabilities were not noted on his separation examination.  Indeed, the Veteran reported no ulcer difficulty in the past two months on his separation examination.  Also, there was no documentation of back or stomach ulcer problems for more than 20 years after discharge from active service.  The Board therefore finds that statements regarding a continuity of symptoms since service that resulted in the diagnosed back disability and stomach ulcer are outweighed in probative value by the service treatment records as well as the October 2014 VA examination.  Specifically, the service treatment records as well as the October 2014 VA examination contradict any assertion that a back disability and stomach ulcer were manifested during active service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to active service.  Therefore, continuity of symptomatology after service is not demonstrated as to the back disability and stomach ulcer claims. 

With regard to the Veteran's right index finger disability, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's right index finger disability not such a listed disease entity.  In this regard, as discussed above, the medical evidence is absent a diagnosis of arthritis of the right index finger.  On the contrary, the medical evidence only documents evidence of a right index finger strain.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, element (3), nexus, is not met, and the Veteran's claims fail on this basis.  

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a back disability, a right index finger disability, and a stomach ulcer.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right index finger disability is denied. 

Entitlement to service connection for a stomach ulcer is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


